SCHWARTZ, Judge.
The trial court discharged the appellee on the ground, among others, that the state’s 120 day delay in bringing him to trial subsequent to the expiration of an agreed continuance violated his constitutional right to a speedy trial.1 This issue “must be determined in the light of the circumstances of the particular case as a matter of judicial discretion.” State ex rel. Butler v. Cullen, 253 So.2d 861, 863 (Fla.1971), quoted and readopted in Butterworth v. Fluellen, 389 So.2d 968, 970 (Fla.1980). No abuse of that discretion has been demonstrated on this record. Negron v. State, 306 So.2d 104 (Fla.1974) (100 day delay after state continuance found constitutionally unreasonable).
Affirmed.

. Because the defendant had previously himself both moved for and agreed to continuances, the provisions of Fla.R.Crim.P. 3.191 were not controlling. Butterworth v. Fluellen, 389 So.2d 968 (Fla.1980).